                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:16CR152

       vs.
                                                     ORDER ON APPEARANCE FOR
AMANDA M. KARSTENS,                                SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on April 30, 2019 regarding the Amended
Petition for Offender Under Supervision [152].       Michael J. Hansen represented the
defendant. Christopher L. Ferretti represented the government. The defendant was
advised of the alleged violations of supervised release, right to retain or appointment of
counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Bataillon in Courtroom 3, Third Floor, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on May 21, 2019 at 1:30
p.m.
       The government moved for detention based upon risk of danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed
to meet her burden to establish by clear and convincing evidence that she will not pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
§ 3143(a)(1). The government’s motion for detention is granted as to risk of danger and
the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


      IT IS SO ORDERED.


      Dated this 30th day of April, 2019.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge




                                            2
